DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5, 7-12, 14-17 and 19-21.
Claims 6, 13 and 18 are canceled.

Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 04/18/2022, with respect to Claims 1, 12, 17 and 21, the arguments have been fully considered and are persuasive.  The Non-Final Rejection Report (dated 01/19/2022) of claims 1-20 have been withdrawn.

Response to Amendment
The amendments to the (specifications, claims) filed on April 18, 2022 have been entered. Claims 1-5, 7-12, 14-17 and 19-21 are pending. With regard to the specification, the objections have been withdrawn. With regard to claims 6, 10, 13-16 and 18-20, the objections have been withdrawn.

Allowable Subject Matter
Claims 1-5, 7-12, 14-17 and 19-21 are allowed. Independent claims 1, 12, 17 and 21 contains allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector assembly comprising: an electrical connector including an insulative housing with a plurality of passageways extending therethrough in a vertical direction; a plurality of contacts disposed within the corresponding passageways, respectively, each of the contacts including a first retaining section and a second retaining section space from and opposite to each other in a first horizontal direction with a contacting section linked therebetween at corresponding upper ends thereof; wherein the first retaining section includes a barbed structure engaged with the housing, and the contacting section provides multiple contacting points above the housing when mating with an electronic package, and the electronic package forms a plurality of conductive recesses in an underside thereof to receive the contacting sections of the corresponding contacts, respectively, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 12, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a contact for use within an electrical connector, comprising: a first retaining section extending in a first vertical plane; a second retaining section extending in a second vertical plane spaced from the first vertical plane in a first horizontal direction; a contacting section linked between corresponding upper ends of the first and second retaining sections; wherein the first retaining section forms a barbed structure for engagement with an insulative housing in an immovable manner, and the second retaining section forms a hook for engagement with the insulative housing in a movable manner; and a stopper is formed at a bottom end of the second retaining section to abut against the first retaining section in the first horizontal direction, as recited in claim 12, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 17, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a method of connecting an electronic package upon an electrical connector, comprising steps of: providing an insulative housing with a plurality of passageways extending therethrough in a vertical direction; upwardly assembling a plurality of contacts into the corresponding passageways; wherein each contact includes a first retaining section and a second retaining section spaced from each other in a first horizontal direction, a contacting section linked at corresponding upper ends of the first and the second retaining sections with multiple contacting points above an upper surface of the housing; and providing an electronic package with a plurality of conductive recesses in an undersurface thereof, wherein during mating, the contacting sections are respectively received within the corresponding conductive recesses, respectively performing multiple contacting points coupling therewith, as recited in claim 17, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 21, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting an electrical connector assembly comprising: an electrical connector including an insulative housing with a plurality of passageways extending therethrough in a vertical direction; a plurality of contacts disposed within the corresponding passageways, respectively, each of the contacts including a first retaining section and a second retaining section space from and opposite to each other in a first horizontal direction with a contacting section linked therebetween at corresponding upper ends thereof; wherein the first retaining section includes a barbed structure engaged with the housing for securing the contact in the passageway, and the contacting section provides multiple contacting points above the housing when mating with an electronic package; a stopper is formed on a bottom end of the second retaining section to abut against the first retaining section in the first horizontal direction; and the first retaining section, the contacting section, the second retaining section, and the stopper commonly form a loop structure viewed along a second horizontal direction perpendicular to both the vertical direction and the first horizontal direction, as recited in claim 21, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831